Citation Nr: 1138872	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  07-26 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for pneumonia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1973 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2010, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

In May 2010, the Board denied service connection for a back disorder and pneumonia; it remanded the issues of service connection for bilateral hearing loss disability and pseudofolliculitis barbae.  The Veteran thereafter appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2010, the Court granted the parties' Joint Motion for Remand of the issues decided in the May 2010 Board decision.  The parties agreed that the Court did not have jurisdiction to review the Board's decision to the extent that it remanded the claims concerning bilateral hearing loss and pseudofolliculitis barbae.  

The Board notes that subsequent to the last RO adjudication of the claims additional VA treatment records were added to the claims file.  See 38 C.F.R. § 20.1304 (2011).  The Veteran waived agency of original jurisdiction (AOJ) consideration of such evidence.  Id.  Therefore, the Board may properly consider such evidence in rendering its decision.

As noted by the Board in May 2010, the issue of entitlement to service connection for tinnitus was raised by the Veteran at his hearing and has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it and the claim is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1. A back disorder was not present in service or shown to be causally or etiologically related to any disease, injury, or incident in service.

2. The medical evidence of record does not demonstrate the presence of a current disability related to pneumonia.


CONCLUSIONS OF LAW

1. A back disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2. Pneumonia was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Joint Motion for Remand

As indicated in the Introduction, the parties filed a Joint Motion for Remand in December 2010, which was subsequently granted by the Court.  The basis for this remand was that the Veterans Law Judge (VLJ) presiding over the March 2010 hearing failed to advise the Veteran of the evidence necessary to support his claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2011).  However, the Board notes that in August 2011, VA revised the regulations regarding the hearing practices and procedures of the Board and the agency of original jurisdiction (AOJ).  76 Fed. Reg. 52572-52574 (August 23, 2011).  These revisions served to clarify that the provisions of 38 C.F.R. § 3.103 regarding hearing procedures apply only to hearings before the AOJ and not to hearings before the Board.  Id.  In making these revisions, VA noted that the Court relied in Bryant on its holding in Douglas v. Derwinksi, 2 Vet. App. 435 (1992), that the provisions of 38 C.F.R. § 3.103(c) requiring that the hearing officer fully explain the issues and suggest evidence that would be of advantage to the appellant's claim were applicable to hearings before the Board.  Id.  However, VA also noted that at the time of Douglas, the appellant's hearing options included having a hearing before an AOJ employee acting on behalf of the Board, and that this regulation was subsequently changed to clearly distinguish hearings before the AOJ from hearings before the Board, including the duties of hearing personnel in each setting.  See 38 C.F.R. § 19.160 (1991); 58 Fed. Reg. 27934 (May 12, 1993).  VA then observed that since this regulation change, it had become standard practice and procedure of VA that 38 C.F.R. § 3.103 governed hearings before the AOJ and that 38 C.F.R. Part 20 governed hearings before the Board.  

In light of the above, the Board concludes that it is not bound by the requirements of the Joint Motion for Remand in this case.  The Board acknowledges that the Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further, the Board notes that in Russell v. Shinseki, the Court held that an appellant may seek recourse with the Court if the Board does not ensure compliance with the terms of a Joint Motion for Remand.  25 Vet. App. 26 (2011) (per curiam).  Nevertheless, the Court also held a requirement of the Joint Motion may not be enforceable by the Court if a valid reason for lack of enforcement is shown by the Board.  Id. at 28.   In this case, as discussed above, the revised regulations serve to negate the argument of the appellant, as incorporated into the Joint Motion, that the VLJ at the March 2010 hearing was required to expressly inform the appellant of the evidence needed to support the claim.  

Moreover, the fact that the revised regulations were effective August 23, 2011, after the date of the Joint Motion, does not prevent the Board from relying on the changes in this case.  As discussed, the purpose of the revisions was merely to clarify the existing regulations with regard to hearings so that they more clearly expressed the standard VA practice and procedure for hearings that were already in place.  Accordingly, the regulation did not create new procedures to be followed from that date forward, and the effective date of the regulation revision does not affect its application in this case.  Therefore, the Board finds that further by the Board to ensure compliance with the requirements of the Joint Motion is not necessary for the reasons discussed above.
  
II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in June 2006, prior to the initial unfavorable AOJ decision issued in August 2006.  

The Board observes that the pre-adjudicatory VCAA notice informed the Veteran of the type of evidence necessary to establish service connection, how VA would assist him in developing his claims, and his and VA's obligations in providing such evidence for consideration.  

With regard to the notice requirements under Dingess/Hartman, a March 2006 letter provided notice as to disability ratings and effective dates.  The Board acknowledges the defective timing of this notice, but finds that no prejudice to the Veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  As the Board herein concludes that the preponderance of the evidence is against the Veteran's service connection claims, all questions as to the assignment of disability ratings and effective dates are rendered moot.  Therefore, the Board finds that the Veteran was provided with all necessary notice under VCAA prior to the initial adjudication of his claims. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, private medical records, and the report of an October 2007 VA examination were reviewed by both the AOJ and the Board in connection with adjudication of his claim. 

With regard to the October 2007 VA examination, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner reviewed the claims file, noting relevant documents in service treatment records and post-service treatment evidence, documented the Veteran's subjective complaints and medical history, and examined the Veteran.  He then provided an opinion that was supported by a rationale based on all the available evidence.  There is nothing to suggest that the examiner's opinion is not sufficiently based in the facts of the case or that he reached an arbitrary conclusion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the Veteran's back claim on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

As for the claim for service connection for pneumonia, the Board observes that no VA examination was performed for that claim, but also finds that an examination was not necessary.  Contrary to the Veteran's testimony, the treatment evidence associated with the claims file does not show that he has a diagnosed chronic respiratory disorder of any kind, to include one associated with pneumonia.  Without evidence of a current diagnosis of a respiratory system disability, there is no disability for which an etiological opinion can be assessed.  Based on these facts, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's service connection claims.

In light of the above, the Board concludes that further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

II. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the secretary shall give the benefit of the doubt to the claimant.  38  U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Initially, the Board notes that the Veteran's service treatment records document treatment for a back strain in July 1974 and pneumonia in June 1973.  There are no further references to either disorder in the service treatment records, to include the October 1974 service separation examination.  In fact, at that time, no clinical findings referable to the Veteran's spine or respiratory system were noted, and he was deemed to be qualified for release from active duty.  

Post-service evidence reveals that the Veteran has a reported history of surgery on his back approximately 26 years ago and is currently receiving treatment for a back disorder.  Imaging studies have revealed degeneration of lumbar and lumbosacral discs, and the October 2007 VA examiner reported a diagnosis of lumbar degenerative disc disease.  Therefore, the Board determines that the Veteran has a current diagnosis of a back disorder.

However, with regard to the Veteran's pneumonia claim, post-service treatment evidence is negative for any reference to a diagnosed respiratory disorder.  The Veteran testified that he had been diagnosed with emphysema; however, the VA and private treatment records fail to disclose that diagnosis, even as part of his medical history.  In January 2006, the Veteran was seen for an upper respiratory infection, but no further treatment for that disorder was documented.  Subsequent VA treatment records show complaints of a persistent cough that the Veteran attributed to prescription medication; the Board notes that his medication was changed as a result.  Thus, in spite of the Veteran's contentions that he was diagnosed with emphysema by his private physician and that he receives medication for that disorder from VA, neither VA nor private treatment records report a diagnosis or treatment for emphysema or any chronic respiratory disorder.  Where there is no disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

Further, with regard to the Veteran's back disorder, although there is evidence of an in-service injury and a post-service disability, there is no competent evidence relating the two.  In this regard, the Board notes the Veteran's statements as to the etiology of his back disorder, and observes that the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., back pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the question of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, although the Veteran is competent to report having back pain and/or difficulty since service, he is not competent to ascribe that pain to a particular disorder or to provide evidence of a relationship between his current degenerative disc disease of the lumbar spine and his military service.  Thus, the only competent evidence as to the etiology of the Veteran's back disorder is the October 2007 VA examination report.  

The examiner, upon examination of the Veteran and review of the claims file, opined that it is less than likely that the Veteran's current lumbar spine disorder is related to the complaints of back pain documented in July 1974 service treatment records.  He stated that the current disorder was more likely related to chronic degenerative changes as a result of aging and a genetic predisposition for lumbar degenerative disc disease.  There is no competent evidence contradictory to the October 2007 VA opinion.  

Thus, the Board concludes that, absent competent evidence of an etiological relationship between the Veteran's lumbar degenerative disc disease and his military service and of a current diagnosis related to pneumonia, the preponderance of the evidence is against the Veteran's claims for service connection for a back disorder and pneumonia.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.  


ORDER

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for pneumonia is denied.



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


